Citation Nr: 9913148	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-19 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.

In the veteran's May 1997 application for compensation, the 
veteran filed a claim for service connection for mental 
disorders other than PTSD.  This matter is referred to the RO 
for any action deemed appropriate.


FINDING OF FACT

The veteran has provided plausible medical evidence 
demonstrating a diagnosis of PTSD related to service.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

According to the veteran's DD-214, he was awarded a Combat 
Infantryman's Badge based on his Vietnam service.  On the 
basis of documentary information and the veteran's 
descriptions of his experiences in service, the Board 
concludes that the veteran "engaged in combat with the 
enemy, " that the claimed stressors are related to combat, 
and that his statements are credible and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 1991); Zarycki v. 
Brown, 6 Vet. App. 91, 98 91993).  Accordingly, his lay 
testimony is sufficient to establish the fact that he was 
subjected to stressors in service for the purpose of 
supporting a diagnosis of PTSD, without further corroborating 
evidence.

The Board also notes that the veteran is a school 
psychologist and is working toward a doctorate in 
neuropsychology.  For the purpose of well grounding the claim 
and without discussion of the probity of the evidence, the 
Board finds that the veteran is competent to make a self-
diagnosis and relate it to service.  Moreover, an October 
1994 private medical record describes the veteran as an adult 
attention deficit disorder-PTSD diagnosis.  Accordingly, the 
Board finds that the veteran's claim of service connection 
for PTSD is well-grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); 38 C.F.R. § 3.304(f) (1998).


REMAND

The August 1997 VA examiner opined that the veteran's 
stressor history does not contain elements of "the life 
threatening nature" usually associated with PTSD.  The Board 
points out that the criteria for analyzing claims of service 
connection for PTSD have changed.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Significantly, The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
notes that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is this:  
the criteria have changed from an objective ("would evoke...in 
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
responses involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App.  at 140, 
141.  As such, the Board believes that a review of the 
veteran's stressor history in conjunction with the criteria 
set out in the DSM-IV would be helpful in arriving at an 
opinion.

Moreover, a review of the record reflects varying diagnoses, 
including PTSD.  A physician in an April 1993 private medical 
record questioned whether the veteran had an organic mood 
disorder caused by events unrelated to active service.  The 
August 1997 examiner noted that the veteran's symptomatology 
as described by the veteran could be equally attributable to 
a generalized anxiety disorder or attention deficit disorder.  
The veteran has consistently diagnosed himself with PTSD, 
along with other mental disorders.  The medical evidence is 
also unclear as to the connection between any psychiatric 
disorders present and the veteran's active service.  The 
Board believes that it would be helpful for an examiner to 
clarify the exact diagnoses of any psychiatric disorders 
present and provide an opinion as to whether the disorders 
are related to active service.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names of any 
health care providers, who have treated 
him for a psychiatric disability post-
service and specify the approximate dates 
of treatment, if possible.  Then, after 
necessary authorization is obtained from 
the veteran, the RO should obtain copies 
of any treatment reports, not already of 
record. 

2.  The veteran should be afforded a 
panel of two VA psychiatrists, who have 
not previously examined him, if 
available, to determine the exact 
diagnoses of any psychiatric disorder or 
disorders that are present, to include 
PTSD.  The examiners should determine 
whether the veteran's symptomatology meet 
the criteria for PTSD as set out in the 
DSM-IV and if a PTSD diagnosis if 
present, the examiners should identify 
the stressor(s) to which PTSD is 
attributable.  Following the examination 
and a review of the actual record in this 
case, the examiners are requested to 
express an opinion as to the degree of 
medical probability that any current 
psychiatric disorder is causally related 
to service.  The report of examination 
should include a complete rationale for 
all opinions expressed.

After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

